SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2016 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): GOL announces 1Q16 results São Paulo, May 11, 2016 - GOL Linhas Aéreas Inteligentes S.A. (BM&FBOVESPA: GOLL4 and NYSE: GOL), (S&P: CC, Fitch: C and Moody’s: Caa3), the largest low-cost and best-fare airline in Latin America, announces today its consolidated results for the first quarter of 2016. All information is presented in accordance with International Financial Reporting Standards (IFRS) and in Brazilian Reais (R$), and all comparisons are with the first quarter of 2015 unless otherwise stated. Quarter highlights | GOL’s offer of ASK in the domestic and international markets reduced by 4.0% and 18.5%, respectively, resulting in an overall GOL system decrease of 5.9% in the first quarter of 2016 compared to the same period in 2015. | In the same period, demand for the Company's seats in the domestic market fell by 5.9%, and 12.0% in the international market. In the overall GOL system, the decrease was 6.6%. | In 1Q16, GOL’s total load factor fell by 0.6 percentage points, reaching 77.5%. In the domestic market, the reduction was 1.6 percentage points, to 77.3%, and the load factor in the international market was 78.4%, an increase of 5.8 percentage points compared to the same period in 2015. | The Company’s net revenue totaled R$2.7 billion in 1Q16, an increase of 8.3% in the annual comparison. Net revenue for the last twelve months was R$10 billion. | Ancillary and cargo revenues reached R$274.2 million in 1Q16, down 1.3%, and representing 10.1% of total net revenue. In the last twelve months, ancillary and cargo revenues totaled R$1.2 billion. | With the 36.0% devaluation of the Real against the US Dollar’s average price in the period, year-over-year CASK, excluding fuel expenses and non-recurring event, registered an increase of 16.9% in the first quarter. | Recurring operating results (EBIT) in 1Q16 was R$224.6 million, with a margin of 8.3%. Excluding the non-recurring event, EBITDAR was R$663.2 million in the quarter, with a margin of 24.4%. | The non-recurring gain on the return of aircraft under finance lease contracts and on sale-leaseback transactions generated a profit of R$212.6 million. | The appreciation of the Brazilian Real against the US Dollar and the non-recurring event, were R$653.5 million and R$212.6 million, respectively. Excluding the exchange rate variations and the non-recurring event, GOL’s net loss, before income taxes, was R$42.7 million. Net income for the first quarter of 2016 was R$757.1 million. | The Company ended the quarter with a cash position of R$1,815.1 million, down 21.1% versus December 31, 2015, representing 18.2% of the last twelve months (LTM) net revenue. Available cash was R$658.4 million (6.6% of LTM net revenue), excluding the amount held by Smiles and restricted cash. IR Contacts Edmar Lopes Eduardo Masson Thiago Stanger Vitor Ribeiro ri@voegol.com.br +55 (11) 2128-4700 Conference Calls Thursday
